Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2020.07.02
                                                                            10:56:04 -05'00'



                      People v. Bujari, 2020 IL App (3d) 190028



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                LORENC BUJARI, Defendant-Appellant.



District & No.         Third District
                       No. 3-19-0028



Rule 23 order filed    January 8, 2020
Motion to
publish allowed        February 3, 2020
Opinion filed          February 3, 2020



Decision Under         Appeal from the Circuit Court of Rock Island County, No. 16-CF-648;
Review                 the Hon. Frank R. Fuhr, Judge, presiding.



Judgment               Affirmed.


Counsel on             Steven W. Hanna, of Hanna & Rudd, LLC, of Moline, Bruce L.
Appeal                 Carmen, of Carmen Law Office, PC, of Cambridge, and Martin
                       Minnella, of Minnella Tramuta & Edwards, of Middlebury,
                       Connecticut, for appellant.

                       Dora Villarreal, State’s Attorney, of Rock Island (Patrick Delfino,
                       Thomas D. Arado, and Nicholas A. Atwood, of State’s Attorneys
                       Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                     JUSTICE CARTER delivered the judgment of the court, with opinion.
                               Presiding Justice Lytton concurred in the judgment and opinion.
                               Justice Schmidt specially concurred, with opinion.


                                               OPINION

¶1        After a stipulated bench trial, defendant, Lorenc Bujari, was found guilty of possession
      with intent to deliver more than 5000 grams of a substance containing cannabis (720 ILCS
      550/5(g) (West 2016)). On appeal, defendant argues the trial court erred in denying his motion
      to suppress because (1) the stop of his vehicle was unconstitutionally prolonged, (2) the officer
      did not have reasonable, articulable suspicion of criminal activity to justify prolonging the stop,
      and (3) he was unconstitutionally seized at the time of the dog sniff. We affirm.

¶2                                        I. BACKGROUND
¶3         On July 28, 2016, defendant was charged with cannabis trafficking (id. § 5.1(a), (b)). The
      State subsequently amended the charge to possession with intent to deliver more than 5000
      grams of a substance containing cannabis (id. § 5(g)), with the State alleging that on July 28,
      2016, defendant knowingly brought 5000 or more grams of cannabis into the state of Illinois
      for the purpose of delivering said cannabis in Illinois or another state, in that defendant came
      to Illinois with more than 5000 grams of cannabis and planned to deliver the cannabis.

¶4                                     A. Motion to Suppress
¶5        Defendant filed a motion to quash arrest and suppress evidence. At the hearing on
      defendant’s motion, defendant called Officer Andrew Fratzke to testify.

¶6                                       1. Fratzke’s Testimony
¶7        Fratzke testified that he was an Illinois State Trooper and a K-9 handler with the Illinois
      State Police. He had been a trooper for approximately 20 years and a K-9 handler for 16 years.
      Fratzke was also a Level 3 commercial motor vehicle inspector, as was every trooper that
      graduated from the Illinois State Police Academy. As a Level 3 inspector, Fratzke could
      request certain documentation from a truck driver to confirm compliance with various state
      and federal regulations pertaining to the driver’s registration, license, and logbook.
¶8        Fratzke further testified that on July 28, 2016, at approximately 10 a.m., defendant was
      stopped at a weigh station in Rock Island County, Illinois. Fratzke requested that defendant
      produce certain documentation as part of a Level 3 commercial motor vehicle inspection
      regarding defendant’s semi tractor-trailer truck. During the inspection, Fratzke reviewed
      defendant’s documentation and performed a motor carrier inspection while defendant waited
      inside the scale station. Fratzke noticed some minor violations but did not document any
      infractions on the inspection report. The inspection form contained a box labeled “drug
      search,” and Fratzke checked “no” in that box. Fratzke testified that he turned on his squad-car
      video camera prior to handing defendant back his inspection paperwork.
¶9        Fratzke explained that he had completed the inspection form on his computer and that he
      may have had to print the report from his squad car computer because his computer did not

                                                   -2-
       always work with the scale house printer. Fratzke acknowledged that the inspection was not
       completed until he handed the inspection report to defendant, and defendant was not free to
       leave until he received the report. Fratzke believed it was possible that it took him two or three
       minutes to go to his squad car and come back, especially if he printed the inspection report
       from his squad car, which he had to do “[m]ost of the time” at that particular weigh station.
       Sometimes the weigh station house printer worked, and sometimes it did not work. Fratzke
       could not recall if he started the recording from his squad car before or after the report was
       printed, but the recording was started prior to Fratzke handing defendant the inspection
       paperwork. Fratzke testified that he started the recording because he believed defendant was
       involved in criminal activity, possibly involving narcotics.
¶ 10       Fratzke further testified that he did not speak with Trooper Thulen (the other officer
       present) when he went to his squad car to start the recording. Fratzke testified that after he
       turned on the recording equipment in his squad car, he handed the inspection paperwork to
       defendant, and as he was doing so, he spoke with defendant for a few minutes, informed
       defendant that he was free to leave, and told defendant that by the time defendant was done
       putting his documents away Fratzke would be done walking his dog around defendant’s truck.
       Defendant’s attorney asked Fratzke whether defendant had “agreed to that,” and Fratzke
       testified that he was not asking defendant’s permission to do so but was informing defendant
       “this is what I am going to do.”

¶ 11                                               2. Video
¶ 12       Defendant offered the video recording from Fratzke’s squad car into evidence. The video
       consisted of a recording of the inside of Fratzke’s squad car, with audio.
¶ 13       The first 30 seconds of the video was a silent recording of the inside of Fratzke’s squad
       car, and Fratzke’s dog could be seen in the back of the squad car. At 00:00:31 seconds, Fratzke
       appears on the driver’s side of his squad car and could be seen reaching inside the squad car to
       load a CD into a port (00:00:31-00:01:04). At 00:01:05 on the video, Fratzke pressed a button
       inside the squad car and the audio portion of the video began. Fratzke could then be heard
       adjusting the microphone as he stood next to the driver’s side of the squad car and then shutting
       the driver’s side door (00:01:05-00:01:35). Fratzke could then be heard taking a few steps away
       from his squad car (00:01:35-00:01:44).
¶ 14       At 00:01:44 on the video, Fratzke stated to defendant, “Alrighty. Driver’s license, bills,
       receipts, that there.” At 00:01:51, Fratzke asked, “So, what do you get paid for something like
       this, is it per mile or do you get paid per load?” Defendant told Fratzke about his pay rates for
       approximately 1 minute and 10 seconds. At 00:03:03, Fratzke asked, “What do you think you
       have to make to survive per mile?” Defendant responded, “My calculations, um, $1.82, ***
       but it’s my calculations. Everybody has it’s [sic] own budget, whatever.” At 00:03:22, Fratzke
       stated, “Alright, this is the inspection form, saying there’s no violations on it, so you don’t
       have to do anything with that.” At 00:03:33, Fratzke asked defendant if had any questions, and
       defendant responded that he did not. At 00:03:35, Fratzke stated to defendant:
                “Before you go, like I said, you’re free to leave, you got all your paperwork, everything,
                you can walk out that door. Um, but before you go, I’ve got a canine with me. Can I
                walk my canine around your truck?”
¶ 15       The following conversation took place:


                                                    -3-
    “[DEFENDANT]: Come on man, let me go. You’ll waste a lot of my time.
    [FRATZKE]: Not really, it takes less than a minute.
    [DEFENDANT]: What can I tell you? What am I? I am nobody to stop anybody.
    [FRATZKE]: Is there any reason why the dog would alert to the odor of narcotic in
your truck? Like an odor of a drug?
    [DEFENDANT]: Come and check it.
    [FRATZKE]: Yeah?
    [DEFENDANT]: Like I said, I’m, I’m just late.
    [FRATZKE]: I’m not wanting to put the dog inside, I just want to walk the dog
around the outside, so? It takes, it takes me about less than a minute. See, I would have
already had the dog done by now.
    [DEFENDANT]: So, why did you tell me anything then? You’re the boss.
    [FRATZKE]: Well, I just want to make sure you understand what I’m asking.
Right?
    [DEFENDANT]: So don’t ask me, because you’re the boss.
    [FRATZKE]: I have to ask you.
    [Defendant]: You’re the boss. What do I know?
    [FRATZKE]: Okay. While you’re getting loaded up, how about I walk the dog
while you’re getting everything in line and filling out your logbook and everything like
that. How’s that sound?
    [DEFENDANT]: Uh, actually.
    [FRATZKE]: And you’ll be, you’ll be outta here by the time I’ll be done.
    [DEFENDANT]: It’s, it’s your call.
    [FRATZKE]: Okay.
    [DEFENDANT]: You’re the boss.
    [FRATZKE]: Yeah?
    [OFFICER THULEN]: Is it okay with you, though?
    [UNIDENTIFIABLE]: As long as it’s O—
    [DEFENDANT]: You are the boss.
    [FRATZKE]: No, but what I’m saying though is, that you understand what I’m
asking, that it’s okay that while you’re getting your stuff ready—
    [DEFENDANT]: I was going to try to go, um.
    [FRATZKE]: I would have had it done by now.
    [UNIDENTIFIABLE]: [Laughing.]
    [FRATZKE]: Here’s what, here’s what I’d like to do. While you’re getting your
stuff in order, while you’re putting your stuff away, I’d like to walk the dog around.
And then you’ll be on your way. Okay?
    [OFFICER THULEN]: It takes about a minute.
    [FRATZKE]: Yep.
    [DEFENDANT]: Your call.”



                                    -4-
¶ 16       The above conversation concluded at 00:05:02, when defendant informed Fratzke that it
       was Fratzke’s “call” on whether to walk the dog around the truck. Following that conversation,
       from 00:05:11 to 00:05:17, defendant could be seen on the video walking past the rear of
       Fratzke’s squad car, unescorted, holding paperwork in his hand. From 00:05:17 to 00:05:36,
       Fratzke could be seen on the video retrieving his canine from the squad car.
¶ 17       After retrieving the canine from the squad car, Fratzke could not be seen on the video but
       could be heard making sounds (presumably directing the canine around the defendant’s
       vehicle). At 00:05:57, Fratzke stated that defendant has his “door open and is getting in his
       truck.” At 00:06:18, Fratzke stated, “alert on the back.” At 00:06:23, Fratzke stated, “canine
       alert on the rear of the vehicle.” At 00:06:35, Fratzke states, “wanting to pull away, pulling me
       back again.” At 00:07:03, Fratzke stated, “o.k., she’s like locked up on the back.” At 00:07:21,
       Fratzke stated, “pulling me back to the rear again; locked up *** on the taillight on the rear of
       the trailer on the driver’s side.” Fratzke then noted, “Driver was still getting his paperwork
       ready before he was driving away.” Defendant was handcuffed by Thulen, and Fratzke recited
       defendant his Miranda rights. See Miranda v. Arizona, 384 U.S. 436 (1966).

¶ 18                     3. Fratzke’s Cross Examination and Redirect Examination
¶ 19       On cross-examination, Fratzke testified that he was trained and qualified to conduct
       Level 3 inspections of commercial vehicles, which were mandated to ensure commercial motor
       vehicle operations in the State of Illinois conform to state and federal guidelines. Fratzke
       testified that most Level 3 inspections took between 30 to 60 minutes to complete.
¶ 20       On the morning in question, Fratzke had completed a commercial motor vehicle report
       regarding defendant’s Level 3 inspection on the standard form used by the Illinois State Police.
       Fratzke began the inspection at 10:00 a.m. and finished filling out the inspection form on his
       computer at 10:42 a.m. Fratzke testified that he began recording the end of the inspection
       because he was suspicious that defendant was involved in some type of criminal activity,
       possibly narcotics.
¶ 21       Fratzke testified that he could be heard on the video handing the inspection documents to
       defendant and, at that time, defendant was free to go and there was nothing that would have
       prevented defendant from leaving. After Fratzke had informed defendant that he was free to
       go, defendant left the scale station house, and Fratzke left the scale station out of a separate
       door. Fratzke never brandished his weapon, never physically placed his hands-on defendant,
       never chased after defendant or yelled for him to stop, and never forced defendant to stop.
       Defendant got into his truck, and Fratzke did not stop defendant from doing so.
¶ 22       Fratzke testified that through his work as a state trooper, he was familiar with how semi-
       tractor trailers operated and it would take a driver of a semi-tractor trailer truck a minute or
       two of preparation before being able to drive away. Fratzke also testified that as he walked the
       canine around defendant’s vehicle, defendant’s driver-side door was still open and defendant
       was never in the position to leave. Fratzke only walked his canine around defendant’s truck
       once because the canine alerted on the first pass. Fratzke testified that even though defendant
       was free to go, defendant “was not ready to go” at the time of the dog sniff. Fratzke testified
       that his canine alerted to the back of defendant’s truck in less than 30 seconds, which was
       consistent with the dog’s ability to detect a large presence of drugs (775 pounds of cannabis in
       this case).


                                                   -5-
¶ 23        Fratzke further testified that when conducting a Level 3 inspection, the inspector looks at
       the driver’s license and documentation, including the driver’s logbooks (to ensure compliance
       with daily hour restrictions) and the bill of lading (to ensure the “bill of ladings are what they
       say is in the trailer” and “to match up with the logbooks”). When inspecting defendant’s
       documents in this case, Fratzke found that it was “abnormal” that defendant had multiple days
       of downtime in California. He also noted a discrepancy between defendant’s logbook times
       and the time defendant had indicated regarding his last pick up. Fratzke testified that it
       appeared that defendant was attempting to hide his downtime, whereas discrepancies in
       logbooks were generally found when drivers attempted to hide excessive driving time, not
       downtime.
¶ 24        Fratzke also testified that drivers did not place their own seal on a load, which defendant
       had done in this case. Seals were typically placed on the back of a trailer by the company giving
       the load to the driver to ensure there was no tampering with the load. Defendant had placed his
       own seal on the load, the seal number was handwritten, and there was a padlock placed on the
       back of the trailer. Fratzke testified that typically a driver would have documentation indicating
       a seal was issued by the company, but defendant did not have any such documentation. Fratzke
       testified that if defendant was attempting to simply keep the load secure, he could have just
       used the padlock alone to secure the load. Fratzke also noted that the padlock had been placed
       on the left door, which Fratzke testified did no good on the left door because the right door
       could always be opened. Fratzke indicated, “You can’t open the left without the right being
       open. So, the padlock should have been on the right door at that time, along with the seal if he
       was going to have a legit seal.” Fratzke also testified that defendant had indicated the seal had
       been given to him by a friend.
¶ 25        After Fratzke’s canine alerted, defendant’s trailer was searched. The inside of defendant’s
       trailer contained 18 Home Depot boxes containing 775 pounds of cannabis. Defendant was
       then arrested.

¶ 26                   4. Ruling on Motion to Quash Arrest and Suppress Evidence
¶ 27       On November 8, 2017, the trial court entered a written order denying the defendant’s
       motion to quash arrest and suppress evidence. The trial court found (1) the Level 3 inspection
       had taken place from 10 a.m. until 10:42 a.m.; (2) “[a]t the same time that the officer was
       providing the Defendant with his inspection documents, he started the videotape in his squad
       car,” which was parked outside the weigh station; (3) Fratzke’s canine was in Fratzke’s squad
       car; (4) upon completion of the inspection, Fratzke requested defendant’s consent for Fratzke
       to perform a dog sniff around defendant’s trailer, and defendant neither consented nor denied
       Fratzke permission to do so; (5) Fratzke allowed defendant to leave the weigh station scale
       house and proceed to his truck; (6) at approximately 10:42 a.m., while defendant was preparing
       to exit the parking lot of the weigh station, Fratzke walked his canine around the sides and rear
       of the vehicle, at which point the canine alerted at approximately 10:46 a.m.; (7) defendant
       was not seized at the time the canine alerted; (8) the stop was not unconstitutionally prolonged
       to allow Fratzke to obtain his canine where, at all times during the duration of the stop,
       Fratzke’s canine was present; and (9) as defendant entered his vehicle and prepared to leave,
       the driver-side door to his truck cab was still open when Fratzke’s canine alerted.
¶ 28       The trial court also found that Fratzke had developed a reasonable, articulable suspicion
       during the Level 3 inspection to justify further investigation. The trial court indicated:

                                                   -6-
                  “The fact that this Defendant placed a private seal on the load that was not required,
              and had his own personal padlock on the rear doors which was on the wrong side and,
              in fact, did not provide security for the load, would raise the suspicion of any reasonable
              experienced officer. Discrepancies within the driver’s logbook further supported this
              suspicion.”
¶ 29       The trial court denied defendant’s motion to suppress. Defendant filed a motion to
       reconsider, and after a hearing on the motion, the trial court took the motion under advisement.
       There was no indication in the record of an order disposing of defendant’s motion to reconsider,
       but defendant stated in his brief on appeal that “the circuit court issued a summary denial [of
       his motion to reconsider] on May 4, 2018.”

¶ 30                                  B. Stipulated Bench Trial
¶ 31       On October 11, 2018, a stipulated bench trial took place, after which the trial court found
       defendant guilty. Defendant was sentenced to six years of imprisonment and three years of
       mandatory supervised release.
¶ 32       Defendant appealed.

¶ 33                                            II. ANALYSIS
¶ 34        On appeal, defendant argues that the trial court erred in denying his motion to quash arrest
       and suppress evidence because Fratzke unconstitutionally prolonged the Level 3 inspection;
       Fratzke did not have reasonable, articulable suspicion of criminal activity to justify prolonging
       the Level 3 inspection; and defendant was seized at the time Fratzke’s canine alerted to the
       presence of drugs in defendant’s vehicle. The State argues that the trial court correctly found
       that Fratzke did not unconstitutionally prolong the encounter with defendant, Fratzke had a
       reasonable suspicion to justify further investigation during the Level 3 inspection, and
       defendant was not seized as a matter of law at the time of the dog sniff.
¶ 35        In reviewing a trial court’s ruling on a motion to suppress evidence, we give great deference
       to the trial court’s factual findings, and we will reverse those findings only if they are against
       the manifest weight of the evidence. People v. Cregan, 2014 IL 113600, ¶ 22.
¶ 36        The trial court’s ultimate legal ruling on whether the evidence should be suppressed,
       however, is reviewed de novo. Id.
¶ 37        “A defendant aggrieved by an unlawful search and seizure may move the court *** to
       suppress as evidence anything so obtained on the ground that *** [t]he search and seizure
       without a warrant was illegal[.]” 725 ILCS 5/114-12(a)(1) (West 2016). On a motion to
       suppress evidence, the defendant has the burden of proving that the search and seizure were
       unlawful. Id. § 114-12(b); Cregan, 2014 IL 113600, ¶ 23.
¶ 38        Both the fourth amendment of the United States Constitution and article I, section 6, of the
       Illinois Constitution of 1970 protect individuals from unreasonable searches and seizures. U.S.
       Const., amend. IV (providing, “[t]he right of the people to be secure in their persons, houses,
       papers, and effects, against unreasonable searches and seizures, shall not be violated”); Ill.
       Const. 1970, art. I, § 6 (providing, “people shall have the right to be secure in their persons,
       houses, papers and other possessions against unreasonable searches [and] seizures”). The
       fundamental purpose of these provisions is to safeguard the privacy and security of individuals
       from invasions by governmental officials. People v. Dilworth, 169 Ill. 2d 195, 201 (1996).

                                                   -7-
¶ 39       “[A] person has been seized when, considering the totality of the circumstances, a
       reasonable person would believe he was not free to leave.” People v. Oliver, 236 Ill. 2d 448,
       456 (2010) (citing United States v. Mendenhall, 446 U.S. 544, 554 (1980)). The detention by
       police of an individual during a traffic stop is a seizure within the meaning of the fourth
       amendment. People v. Cosby, 231 Ill. 2d 262, 273 (2008); Delaware v. Prouse, 440 U.S. 648,
       653 (1979). “ ‘[A] seizure that is lawful at its inception can violate the Fourth Amendment if
       its manner of execution unreasonably infringes interests protected by the Constitution.’ ”
       People v. Harris, 228 Ill. 2d 222, 235 (2008) (quoting Illinois v. Caballes, 543 U.S. 405, 407
       (2005)).
¶ 40       The “tolerable duration” of police inquires in the traffic-stop context is determined by the
       seizure’s “ ‘mission.’ ” Rodriguez v. United States, 575 U.S. ___, ___ , 135 S. Ct. 1609, 1614
       (2015) (quoting Caballes, 543 U.S. at 407). The mission of a traffic stop includes “ ‘ordinary
       inquiries incident to [the traffic] stop,’ ” which typically involve checking the driver’s license,
       determining whether there are outstanding warrants against the driver, and examining the
       vehicle’s registration and proof of insurance. Id. at ___, 135 S. Ct. at 1615 (quoting Caballes,
       543 U.S. at 408). These ordinary inquires incident to a traffic stop serve the same objective of
       ensuring vehicles on the road are being operated safely and responsibly, as does enforcement
       of the traffic code. Id. at ___, 135 S. Ct. at 1615.
¶ 41       Authority for the seizure ends “when tasks tied to the traffic infraction are—or reasonably
       should have been—completed.” (Internal quotation marks omitted.) Id. at ___, 135 S. Ct. at
       1618. A seizure remains lawful only if any unrelated inquiries “ ‘do not measurably extend the
       duration of the stop.’ ” Id. at ___, 135 S. Ct. at 1615 (quoting Arizona v. Johnson, 555 U.S.
       323, 333 (2009)). An officer may conduct certain unrelated checks during an otherwise lawful
       traffic stop but may not do so in a way that would prolong the stop “absent the reasonable
       suspicion ordinarily demanded to justify detaining an individual.” Id. at ___, 135 S. Ct. at 1615.
¶ 42       Here, defendant raises no issue as to the lawfulness of Fratzke and Thulen initiating the
       Level 3 inspection. In light of the diminished expectation of privacy in commercial property
       used in closely regulated industries, “the warrant and probable-cause requirements, which
       fulfill the traditional Fourth Amendment standard of reasonableness for a government search
       [citation], have lessened application in this context.” New York v. Burger, 482 U.S. 691, 702
       (1987). Where such privacy interests within the operations of closely regulated industries are
       weakened, the government’s interest in regulating particular businesses are heightened so that
       a warrantless inspection may be reasonable within the meaning of the fourth amendment. Id.
       Pursuant to the Illinois Motor Carrier Safety Regulations contained in the Illinois
       Administrative Code, “[t]he Illinois State Police are authorized to enter upon and perform
       commercial vehicle inspections (as defined in 92 Ill. Adm. Code 390.1020) of motor carrier
       vehicles in operation.” 92 Ill. Adm. Code 396.2010(a) (2013). A Level 3 inspection is defined
       in section 390.1020 of the Illinois Administrative Code as follows:
                “Level 3 - Driver/Credential Inspection: An examination that includes those items
                specified under the North American Standard Level 3 Driver/Credential Inspection
                Procedure. At a minimum, Level 3 inspections must include, when required and/or
                applicable, examination of the driver’s license; medical examiner’s certificate and Skill
                Performance Evaluation (SPE) Certificate; driver’s record of duty status; hours of
                service; seat belt; vehicle inspection report; and HM/DG requirements. Those items not
                indicated in the North American Standard Level 3 Driver/Credential Inspection

                                                    -8-
                Procedure shall not be included on a Level 3 inspection.” 92 Ill. Adm. Code 390.1020
                (2016).
¶ 43        Defendant concedes that “[t]here is no dispute that the state troopers conducted the Level
       3 Driver/Credential inspection pursuant to their authority under 92 Ill. Adm. Code, § 395.1020
       [sic], which serves the same objective as enforcement of the traffic code: ensuring that
       commercial vehicles on the road are operated safely and responsibly.” Defendant contends,
       however, that Fratzke did not have a “reasonable, articulable suspicion” of criminal activity to
       prolong the Level 3 inspection to go to his squad car to turn on the vehicle’s recording
       equipment, to ask defendant questions about the rate of pay he was earning for the load he was
       carrying, or to perform the dog sniff. Specifically, defendant contends that the traffic stop for
       the Level 3 commercial vehicle inspection started at approximately 10 a.m. and concluded at
       10:42 a.m.—the ending time indicated on the inspection report—and any acts by the state
       troopers after 10:42 a.m. became unlawful because those acts prolonged the stop beyond the
       time reasonably required to complete the mission of the Level 3 inspection. Defendant argues
       that Fratzke’s questions regarding defendant’s pay were “outside the scope, at that juncture, of
       the completed Level 3 inquiry.” Defendant also argued that the trial court erred in finding that
       Fratzke had developed reasonable, articulable suspicion of criminal activity to prolong the
       traffic stop and in finding defendant was not seized at the time Fratzke’s canine alerted.
¶ 44        First, we disagree with defendant that Fratzke did not have reasonable, articulable
       suspicion of criminal activity to prolong the stop. Fratzke’s testified that he was a certified and
       experienced Level 3 inspector and he thought it was abnormal for defendant to place an
       unnecessary private seal on his load, place a padlock on the wrong door so that the load was
       not secure, and have a logbook with discrepancies that suggested an attempt to hide “down
       time.” Thus, our review of the record indicates the trial court did not err in finding that Fratzke
       developed a reasonable, articulable suspicion of criminal activity during the Level 3 inspection
       to warrant further investigation. Consequently, Fratzke did not unconstitutionally prolong the
       Level 3 inspection by the 90 seconds that it took him to ask defendant two questions about
       defendant’s rate of pay for the load that he was carrying across the country and then listening
       to defendant’s responses. See Johnson, 555 U.S. at 333 (police may ask questions aimed at
       uncovering other criminal conduct during a valid stop).
¶ 45        Additionally, Fratzke did not unreasonably prolong the stop by turning on the video and
       audio recording equipment in his squad car. Section 30 of the Illinois State Police Act directs
       Illinois State Police officers assigned to a patrol vehicle with in-car video recording equipment
       to record activities outside their patrol vehicle whenever the officer conducts an enforcement
       stop, activates the emergency lights, or “reasonably believes recording may assist with
       prosecution, enhance safety, or for any other lawful purpose.” 20 ILCS 2610/30(c) (West
       2016). An “enforcement stop” is defined under the Illinois State Police Act as “an action by an
       officer of the Department in relation to enforcement and investigation duties, including but not
       limited to, traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists,
       commercial motor vehicle stops, roadside safety checks, requests for identification, or
       responses to requests for emergency assistance.” Id. § 30(a). Contrary to defendant’s
       contention, Fratzke had a reasonable, articulable suspicion of criminal activity, so it would
       have been reasonable for him to believe that any further interaction with defendant “may” be
       of assistance with a potential prosecution. Additionally, Fratzke was conducting an
       “enforcement stop”—an action in relation to his enforcement and investigation duties. See id.


                                                    -9-
       Thus, considering the directives of section 30 of the Illinois State Police Act, the Level 3
       inspection was not unreasonably prolonged by the time it took Fratzke to start the recording
       equipment before he further interacted with defendant.
¶ 46        In this case, Fratzke terminated the Level 3 inspection encounter with defendant by
       explaining the inspection report, confirming that defendant had all his paperwork, and
       informing defendant that he was free to leave. Generally, a traffic stop ends when the
       paperwork of the driver and any passengers is returned to them and the purpose of the stop has
       been resolved. People v. Leach, 2011 IL App (4th) 100542, ¶ 12 (citing Cosby, 231 Ill. 2d at
       276 (the request for consent took place after the officers returned the defendants their
       paperwork, at which point the traffic stop had come to an end)). The record shows that Fratzke
       returned defendant’s paperwork and then requested consent to perform a dog sniff around
       defendant’s vehicle. At the time Fratzke made the request, defendant was no longer seized and,
       therefore, Fratzke did not prolong the Level 3 inspection by making the request.
¶ 47        Although in response to Fratzke’s request to perform the dog sniff, defendant told Fratzke
       “come and check” and indicated that it was Fratzke’s “call” as to whether to perform the dog
       sniff, the issue of whether defendant had consented to the dog sniff need not be decided in this
       case because the defendant was not seized at the time Fratzke made the request. Once a seizure
       is concluded and the defendant is free to discontinue his encounter with the police, a
       defendant’s voluntary consent to be searched may be obtained unless he is unlawfully seized
       anew. Cosby, 231 Ill. 2d. at 276 (the relevant question is whether the officers’ actions after the
       initial traffic stop has concluded constituted a second seizure). When determining whether a
       challenged encounter was consensual, the United States Supreme Court has indicated that “a
       person is seized within the meaning of the fourth amendment ‘only when, by means of physical
       force or a show of authority, his freedom of movement is restrained.’ ” People v. Almond, 2015
       IL 113817, ¶ 57 (quoting Mendenhall, 446 U.S. at 553). “[A] person has been seized when,
       considering the totality of the circumstances, a reasonable person would believe he is not free
       to leave.” Id. The following factors have been identified by the United States Supreme Court
       in Mendenhall to indicate whether a person has been seized: (1) the threatening presence of
       several police officers, (2) the display of a weapon by an officer, (3) some physical touching
       of the person, or (4) the use of a tone of voice or language compelling the individual to comply
       with the officer’s requests. Id. (citing Oliver, 236 Ill. 2d at 456, citing Mendenhall, 446 U.S. at
       554). These factors are not exhaustive, and coercive police actions that are similar to the
       Mendenhall factors may also constitute a seizure. People v. Luedemann, 222 Ill. 2d 530, 557
       (2006). Nonetheless, the absence of any of the Mendenhall factors “is highly instructive” in
       determining whether a seizure occurred. Id. at 554.
¶ 48        In this case, Fratzke’s testimony and the video of his encounter with defendant show that
       defendant was not seized at the time Fratzke requested consent to perform the dog sniff or at
       the time Fratzke performed the dog sniff and the dog alerted. Fratzke had terminated the
       Level 3 inspection by returning defendant’s paperwork so that defendant was free to leave. See
       Cosby, 231 Ill. 2d at 276. Defendant then walked out of the weigh station scale house
       unescorted and went to his truck, with his documents in hand. There is no indication in the
       record that either Fratzke or Thulen exhibited a “threatening” presence, displayed their
       weapons, physically touched defendant, or spoke to defendant in any manner after he left the
       weigh station scale house. Defendant concedes that none of the Mendenhall factors were
       present in this case. Having considered the Mendenhall factors, as well as the totality of the


                                                   - 10 -
       circumstances, we conclude that the initial seizure of defendant (the Level 3 inspection) had
       terminated after Fratzke returned defendant’s documentation and told defendant he was free to
       leave.
¶ 49        Additionally, we conclude that the fourth amendment does not apply to the subsequent dog
       sniff in this case. We acknowledge that police must have reasonable suspicion to justify
       detaining someone for the purpose of performing a dog sniff. See Rodriguez, 575 U.S. at ___,
       135 S. Ct. at 1615; Caballes, 543 U.S. at 407-08 (the use of a drug dog and the subsequent
       discovery of contraband are the product of an unconstitutional seizure if the dog sniff is
       conducted while respondent was unlawfully detained). However, police officers do not need
       independent reasonable articulable suspicion of drug-related activity to perform a dog sniff
       because a dog sniff is not, in itself, either a search or a seizure within the meaning of the fourth
       amendment. Harris, 228 Ill. 2d at 242; Caballes, 543 U.S. at 409-10 (a dog sniff of the exterior
       of a car at a traffic stop does not implicate privacy interests). Since defendant was not seized
       at the time of the dog sniff, there was no fourth amendment implication involved.
¶ 50        In support of his argument that the Level 3 inspection was unconstitutionally prolonged by
       the dog sniff, defendant cites to People v. Pulling, 2015 IL App (3d) 140516. In Pulling, the
       evidence showed that Fratzke in that case had possessed the requisite information to complete
       the traffic stop within four minutes of its initiation but, without a reasonable suspicion to do
       so, Fratzke asked the driver to sit with him in his squad car and questioned the driver while he
       wrote a speeding ticket. Id. ¶¶ 5-6. Eight minutes into the stop, Fratzke exited his squad car,
       went to the passenger window of the driver’s vehicle, and questioned the defendant. Id. ¶ 7.
       Five minutes later, Fratzke performed a free-air sniff with his canine. Id. ¶ 8. In Pulling, this
       court held that Fratzke unlawfully prolonged the duration of the stop when he stopped
       preparing the citation to conduct the dog sniff without a reasonable, articulable suspicion of
       criminal activity. Id. ¶ 15. Here, unlike in Pulling, the dog sniff was conducted after defendant
       was no longer seized and was free to leave. Because Fratzke had terminated the seizure of
       defendant (the Level 3 inspection) and there was no subsequent seizure anew prior to the dog
       alert, the dog sniff could not have prolonged the Level 3 inspection.
¶ 51       In his brief on appeal, defendant suggests that he was not free to leave at the time of the
       dog sniff because he speculates that if he had driven away at the time Fratzke was walking the
       canine around defendant’s truck, “the officers would have pursued him for endangering
       Trooper Fratzke and his K-9.” However, there was no evidence presented indicating that if
       defendant had driven away he would have, in fact, endangered Fratzke or the canine so that he
       had no choice but to remain in place. We disagree with defendant’s contention that Fratzke
       momentarily passing in front of, or walking beside, his vehicle, in and of itself, constituted a
       seizure where there was no evidence that defendant was prepared to leave or was attempting
       to leave but was prevented from doing so in any way. Therefore, defendant has not met his
       burden of proving that he was seized at the time of the dog sniff, and the trial court did not err
       in denying his motion to quash arrest and suppress evidence.




                                                    - 11 -
¶ 52                                     III. CONCLUSION
¶ 53       For the foregoing reasons, the judgment of the circuit court of Rock Island County is
       affirmed.

¶ 54      Affirmed.

¶ 55       JUSTICE SCHMIDT, specially concurring:
¶ 56       While I concur with the majority, I write separately to point out that it does not matter
       whether defendant was seized at the time of the dog sniff. The trial court found, and we agreed,
       that the trooper had developed reasonable, articulable suspicion of criminal activity to warrant
       further investigation. Supra ¶ 44. This reasonable, articulable suspicion warranted the three
       minutes that it took the trooper to run the dog around the truck after the conclusion of the
       Level 3 inspection. I should note that it remains a mystery to me as to why the trooper did not
       simply run the dog around the truck without asking for consent.
¶ 57       Both in his brief and at oral argument, defendant relied heavily on Rodriguez, 575 U.S.
       ___, 135 S. Ct. 1609. This case is nothing like Rodriguez. Here, even if defendant was seized
       at the time of the dog sniff, the trooper’s reasonable, articulable suspicion of criminal activity
       supports the additional three-minute detention under Terry v. Ohio, 392 U.S. 1 (1968).




                                                   - 12 -